DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 	The supplemental amendment filed on March 31, 2022 has been entered.
Claims 1-15 are cancelled, and claims 16-26 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japan document (53-78948) with English machine translation in view of Japan document (3-96574) with English machine translation.
	JP (‘948) (Figures 1-2) disclose a heat exchanger, comprising 
a heat exchange member (1, 2) including: 
a heat transfer pipe 2 extending in a second direction (into the plane of the drawings) intersecting with the first direction (vertically in the drawings); and 
a heat transfer plate 1 provided to the heat transfer pipe along the second direction, 
wherein the heat transfer plate 1 includes an extending portion (i.e. region between support member 5 and fixing member 7 in Figure 2) extending away from the heat transfer pipe 2 in a third direction (horizontally in the drawings) intersecting with each of the first direction and the second direction, 
wherein the heat transfer plate 1 is a member formed separately from the heat transfer pipe 2, 
wherein the heat transfer pipe 2 is a flat pipe, 
wherein the heat transfer plate 1 is a flat plate arranged along the third direction, 
but does not disclose a plurality of heat exchange members (1, 2) arranged in the first direction so as to be spaced apart from each other, nor
the heat transfer pipe 2 has a plurality of refrigerant flow passages.  
JP (‘574) (Figures 1 and 4) discloses a heat exchanger, comprising 
a heat exchange member (3, 4) including: 
a heat transfer pipe 3 extending in a second (longitudinal) direction intersecting with a first (vertical) direction; and 
a heat transfer plate 4 provided to the heat transfer pipe 3 along the second direction, 
wherein the heat transfer plate 4 includes an extending portion extending away from the heat transfer pipe 3 in a third (width or transverse) direction intersecting with each of the first direction and the second direction, 
wherein the heat transfer pipe 3 is a flat pipe, 
wherein the heat transfer plate 4 is a flat plate arranged along the third direction, 
wherein a plurality of heat exchange members (3, 4) are arranged in the first direction so as to be spaced apart from each other (Figure 1) for the purpose of increasing the heat transfer capacity, and 
wherein the heat transfer pipe 3 has a plurality of refrigerant flow passages 5 (Figure 4) for the purpose of increasing heat transfer efficiency.  
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in JP (‘948) a plurality of heat exchange members arranged in the first direction so as to be spaced apart from each other for the purpose of increasing the heat transfer capacity, and the heat transfer pipe having a plurality of refrigerant flow passages for the purpose of increasing heat transfer efficiency as recognized by JP (‘574).
Regarding claim 17, JP (‘948) discloses the heat transfer plate 1 is joined to the flat pipe 2 through a joining member 3 therebetween.  
Regarding claim 18, Figure 1 of JP (‘574) discloses header tanks 1, 2 to which the plurality of heat exchange members (3, 4) are connected, 
wherein ends 3a of the heat transfer pipe 3 of each of the plurality of heat exchange members (3, 4) project from the heat transfer plate 4 in the second (longitudinal) direction (Figure 2), and 
wherein the ends 3a of the heat transfer pipe 3, which project from the heat transfer plate 4, are inserted into spaces inside the header tanks 1, 2, respectively.  
Regarding claim 24, JP (‘948) discloses the flat pipe 2 has a long (horizontal) axis and a short (vertical) axis on a cross section (the plane of the drawings) orthogonal to the second direction, 
wherein the heat transfer plate 1 includes a heat transfer plate main body portion (i.e. connected at joining member 3 in Figure 2) overlapping a portion of an outer peripheral surface of the flat pipe 2 along a direction of the long axis, and 
wherein the extending portion extends from the heat transfer plate main body portion.  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japan document (53-78948) in view of Japan document (3-96574) as applied to claim(s) 16-18 and 24 above, and further in view of Takahashi et al. (JP 2005-140352).
	The combined teachings of JP (‘948) and JP (‘574) discloses a plurality of first heat exchange members (3, 4) arranged in a first line as taught by Figure 1 of JP (‘574), but does not disclose a plurality of second heat exchange members arranged in a second line located at a position distant from the first line in the third direction,
wherein when viewed along the third direction, each of the plurality of second heat exchange members is arranged between adjacent ones of the plurality of first heat exchange members (3, 4).
	Takahashi et al. (Figures 1-2) disclose a heat exchanger 3, comprising
a plurality of heat exchange members 4 arranged in a first direction (horizontally in Figure 2) so as to be spaced apart from each other,
wherein each of the plurality of heat exchange members 4 includes:
a heat transfer pipe 41 extending in a second direction (into the drawing of Figure 2) intersecting with the first direction; and
a heat transfer plate 42 provided to the heat transfer pipe 41 along the second direction, wherein the heat transfer plate 42 includes an extending portion extending away from the heat transfer pipe 41 in a third direction (vertically in Figure 2) intersecting with each of the first direction and the second direction, 
wherein the plurality of heat exchanger members 4 include:
a plurality of first heat exchange members 4 arranged in a first (horizontal) line; and
a plurality of second heat exchange members 4 arranged in a second (horizontal) line located at a position distant from the first line in the third direction,
wherein when viewed along the third direction, each of the plurality of second heat exchange members 4 is arranged between adjacent ones of the plurality of first heat exchange members 4 for the purpose of providing a staggered flow pattern to increase heat transfer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of JP (‘948) and JP (‘574) a plurality of second heat exchange members arranged in a second line located at a position distant from the first line in the third direction, wherein when viewed along the third direction, each of the plurality of second heat exchange members is arranged between adjacent ones of the plurality of first heat exchange members for the purpose of providing a staggered flow pattern to increase heat transfer as recognized by Takahashi et al..

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japan document (53-78948) in view of Japan document (3-96574) as applied to claim(s) 16-18 and 24 above, and further in view of Higham et al. (2,294,030).
	The combined teachings of JP (‘948) and JP (‘574) lack a heat transfer fin connected between adjacent ones of the plurality of heat exchange members (3, 4) as taught by JP (‘574).

	Higham et al. discloses a heat exchanger, comprising
a plurality of heat exchange members 1 arranged in a first direction (vertically in Figure 1) so as to be spaced apart from each other,
wherein each of the plurality of heat exchange members 1 includes:
a heat transfer pipe 2 extending in a second direction (horizontally in Figure 1) intersecting with the first direction; and
a heat transfer plate 3, 4 provided to the heat transfer pipe 2 along the second direction, wherein the heat transfer plate 3, 4 includes an extending portion 3 extending away from the heat transfer pipe 2 in a third direction (into the drawing of Figure 1) intersecting with each of the first direction and the second direction, 
wherein the heat transfer plate 3, 4 is a flat plate arranged along the third direction; and
a heat transfer fin 16 connected between adjacent ones of the plurality of heat exchange members 1 (Figures 1 and 3) for the purpose of increasing heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of JP (‘948) and JP (‘574) a heat transfer fin connected between adjacent ones of the plurality of heat exchange members for the purpose of increasing heat transfer as recognized by Higham et al..

Claim(s) 21-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japan document (53-78948) in view of Japan document (3-96574) as applied to claim(s) 16-18 and 24 above, and further in view of Jensen (2003/0150226).
	The combined teachings of JP (‘948) and JP (‘574) lacks a vortex generator arranged on a windward side of the plurality of heat exchange members (3, 4) as taught by JP (‘574) in the third direction.
	Jensen (Figure 3) discloses an apparatus 100 comprising a heat exchanger 220 (120 in Figure 2) and a vortex generator (paragraph 35, i.e. baffles 266 in paragraph 40) arranged on a windward side thereof for the purpose of increasing the heat transfer rate.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of JP (‘948) and JP (‘574) a vortex generator arranged on a windward side of the heat exchanger in the third direction for the purpose of increasing the heat transfer rate as recognized by Jensen.
Regarding claim 22, Figure 2 of Jensen discloses the vortex generator (i.e. baffles 266 in paragraph 40) is arranged so as to be apart from the heat exchanger 220, i.e. the plurality of heat exchange members (11, 16) of Jensen.
Regarding claim 23, as applied to claim 16 above, Figure 2 of Jensen discloses the heat exchanger 220 (120) is a condenser (i.e. outdoor heat exchanger 120) of a refrigeration cycle apparatus 100 comprising a compressor 118, an expansion valve 124, and an indoor heat exchanger 114.
Regarding claim 25, as applied to claims 16 and 21 above, the claim limitations are met.
Regarding claim 26, as applied to claims 16, 21 and 23 above, the claim limitations are met.



Response to Arguments
The objection to the drawings under 37 CFR 1.83(a) is withdrawn in view of the amendment to the specification filed on December 12, 2021 and entered in the RCE filed on January 14, 2022. 
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim cancellations.
The rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, are withdrawn in light of the claim cancellations.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  No further comments are deemed necessary at this time.

Conclusion
Applicant is reminded of his duty to disclose under 37 CFR § 1.56, which states in part:
Duty to disclose information material to patentability.

(a)     A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned.

In this instance, the prior art of Japan document (3-96574) was submitted in an IDS in copending application no. 16/627,404 having at least one common inventor, common assignee and common counsel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763